FILED
                             NOT FOR PUBLICATION                             NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TIMOTHY RAY PATRICK,                             No. 09-35530

               Plaintiff - Appellant,            D.C. No. 6:08-CV-00275-AA

  v.
                                                 MEMORANDUM *
GREG MARTIN,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Oregon
                         Ann Aiken, Chief Judge, Presiding

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Timothy Ray Patrick, an Oregon state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging violations of his

Eighth and Fourteenth Amendment rights. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Galen v. County of Los Angeles, 477 F.3d 652, 658

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2007) (summary judgment based on qualified immunity); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)), and we affirm.

         The district court properly granted summary judgment on qualified

immunity grounds on the deliberate indifference claim because Patrick failed to

raise a triable issue as to whether defendant, a correctional officer, informed other

inmates that Patrick was a snitch or sent an inmate to attack Patrick. See Farmer v.

Brennan, 511 U.S. 825, 834-37 (1994) (discussing deliberate indifference

standard); Rodriguez v. Maricopa County Cmty. College Dist., 605 F.3d 703, 711

(9th Cir. 2010) (a defendant is entitled to qualified immunity if there is no

constitutional violation); see also Nilsson v. City of Mesa, 503 F.3d 947, 952 n.2

(9th Cir. 2007) (a conclusory affidavit unsupported by facts is insufficient to raise

a triable issue).

         The district court properly dismissed the sexual harassment claim based on

defendant’s comments to Patrick, because verbal harassment is insufficient to state

a section 1983 claim. See Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir.

1987).

         Patrick’s remaining contentions are unpersuasive.

         AFFIRMED.


                                           2                                    09-35530